Citation Nr: 0809163	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-04 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD)

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing 
(Travel Board hearing) in July 2007 before the undersigned 
Acting Veterans Law Judge sitting at 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  A September 2002 rating decision denied reopening of 
service connection for PTSD; notice of this decision was 
issued on September 17, 2002; and the appellant did not file 
a notice of disagreement with either decision within one year 
of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the September 2002 decision is new, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran did not engage in combat with the enemy.

4.  The evidence is at least in relative equipoise on the 
question of whether there is credible supporting evidence of 
the occurrence of an in-service stressful event of personal 
assault in Iceland in 1985; the competent medical evidence 
establishes a current diagnosis of PTSD; and the weight of 
the medical evidence establishes a nexus between diagnosed 
PTSD and the stressful event in service.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denial of reopening 
service connection for PTSD became a final decision.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence sufficient to reopen the claim 
for service connection for PTSD has been received.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).

3.  Resolving reasonable doubt in the veteran's favor, PTSD 
was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In this case, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  Because the claim has been 
reopened, and is addressed and granted on the merits, any 
deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
appellant's claims.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

New and Material Evidence to Reopen Service Connection for 
PTSD

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered. 
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's April 2003 
claim to reopen service connection for PTSD was received 
after August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
which, by itself or in connection with evidence previously 
included in the record, "relates to an unestablished fact 
necessary to substantiate the claim." Such evidence must also 
"raise a reasonable possibility of substantiating the claim."

In this case, in a November 1999 rating decision, the RO 
denied the veteran's claim for service connection for PTSD on 
the basis that there was no confirmed diagnosis of PTSD, and 
that there were no confirmed in-service stressors.  Notice of 
this decision was issued on November 19, 1999.  The veteran 
did not submit a timely notice of disagreement within a year 
of the decision; therefore, the November 1999 denial of 
service connection for PTSD became "final" under 38 U.S.C.A. 
§ 7105(c) and 38 C.F.R. § 20.1103.

Reopening of service connection for PTSD was denied in a 
September 2002 rating decision.  The RO determined that, 
there was no new evidence establishing a confirmed diagnosis 
or in-service stressors, the claim must be denied on the 
basis that there was no new and material evidence to reopen 
the claim.   Notice of this decision was issued on September 
17, 2002.  The veteran did not submit a timely notice of 
disagreement within a year of the decision; therefore, the 
September 2002 denial of service connection for PTSD also 
became a "final" decision under 38 U.S.C.A. § 7105(c) and 38 
C.F.R. § 20.1103.

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim for service connection for PTSD since the issuance of 
the September 2002 rating decision.  Because the Board has 
the jurisdictional responsibility to consider whether it was 
proper to reopen the claim, regardless of the RO's 
determination on the question of reopening, the Board will 
determine whether new and material evidence has been received 
and, if so, consider entitlement to service connection on the 
merits. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

After reviewing the evidence, the Board finds that the new 
evidence received since the unappealed September 2002 
decision relates to the questions of a confirmed clinical 
diagnosis of PTSD and of in-service stressor corroboration.  
New evidence includes service personnel records, VA treatment 
records including a September 2003 diagnosis and an October 
2003 competent medical opinion, as well as statements of the 
veteran, the veteran's family, and her acquaintances dated in 
August 2007.  This additional evidence relates to the 
question of whether there is a current PTSD diagnosis that is 
causally connected to an in-service stressor, facts that were 
not established at the time of September 2002 rating 
decision.  The additional evidence tends to support the 
appellant's contention that her PTSD was caused by in-service 
sexual assault.  The Board finds that this additional 
evidence raises a reasonable possibility of substantiating 
the claim for service connection for PTSD.  Consequently, the 
Board finds that VA has received new and material evidence to 
reopen the veteran's claim for service connection for PTSD, 
and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).



Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §  1131; 38 C.F.R. § 3.303(a) (2007).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3). 

The veteran contends that she has PTSD as a result of being 
physically and sexually assaulted in service in Iceland in 
approximately September 1985.  In various written submissions 
and in personal hearing testimony in July 2007, the veteran 
has credibly testified that she was gang raped by five Air 
Force service members during her tour of duty in Keflavik, 
Iceland.  She described being ordered to the third floor of a 
building, an order which she questioned because she was Navy 
personnel and knew that floor three was Air Force personnel.  
Despite her questioning, she was ordered to go to the third 
floor, at which time she was gang raped by five Air Force 
personnel, at a time when she was seven months pregnant.  

The service medical records show that in May 1985, service 
prior to the alleged sexual assault in September 1985, the 
veteran was psychologically evaluated due to "a number of 
disciplinary and other problems."  At that time, the veteran 
discussed familial issues prior to service in these records; 
however, the question to be addressed in this PTSD claim is 
whether there is evidence supporting the notion that there 
was an in-service traumatic event in approximately September 
1985.  

The service records reveal that the veteran may have 
requested a transfer in October 1985, as a psychology clinic 
note states, "since patient will be transferring to a new 
duty station in two weeks, this will be our last scheduled 
appointment."  A November 1985 note shows that the veteran 
did not transfer as planned.  An undated service medical 
record, clearly from Keflavik, Iceland, also shows treatment 
for herpes genitalia.

The veteran's mother and three friends also wrote various 
statements in August 2007 regarding the veteran.  In 
particular, they all mention the fact that the veteran was 
ambitious and motivated prior to entering the service, and 
that she now is a homeless, twice divorced veteran.  
According to the August 2007 statements, the veteran reported 
to each of these lay witnesses her alleged in-service sexual 
assault.  

Turning to the evidence of behavior changes shown in the 
veteran's service records that may corroborate the veteran's 
account of the stressor incident, the record reflects the 
veteran's enlisted performance record.  At the time she 
initially transferred to Iceland, her personnel rating scores 
ranged between 3.2 and 3.6.  Her rate was advanced from AMEAA 
to AMEAN in April 1985.  Subsequently, she twice received 
commanding officer's non-judicial punishment and her 
personnel  ratings declined to the 2.0 to 2.8 range.  Also, 
in October 1985, she was demoted back to an AMEAA.  Two 
months later, in December 1985, she was discharged for 
behavior related reasons.  This evidence clearly shows some 
behavior change during the period of time in question.  

There is no evidence that the veteran abused drugs or other 
substances in service.  There is some evidence of anxiety 
with varying, possibly pre-existing causes, which increased 
toward the end of the veteran's service, around the time of 
the alleged assault, as indicated by service medical records 
discussed above.  

The evidence does not show unexplained economic or social 
behavior changes during service, but it is clear from the 
record that the veteran has been divorced two times and has 
children that do not live with her, because she often lives 
out of her car and she cannot take care of them.  

The veteran has consistently reported the date and 
corroborating details of the in-service sexual assault that 
occurred in approximately September 1985, including testimony 
under oath.  For these reasons, and considering the evidence 
of some behavioral changes in service, the Board finds that 
the evidence is at least in relative equipoise on the 
question of whether there is credible supporting evidence of 
the occurrence of an in-service stressful event of personal 
assault in September 1985.  

In addition, the competent medical evidence, such as a 
September 2003 VA treatment report and an October 2003 VA 
examination report, establishes a current diagnosis of PTSD, 
and the weight of the medical evidence establishes a nexus 
between diagnosed PTSD and the stressful event in service in 
September 1985.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that PTSD was incurred in service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is reopened, and is granted on 
the merits.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


